Citation Nr: 0724443	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected residuals of a left distal 
fibula fracture.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the left hip arthritis disability.

3.  Entitlement to a disability evaluation in excess of 30 
percent for the psychiatric disability.

4.  Entitlement to a disability evaluation in excess of 10 
percent for the low back disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for amenorrhea.

7.  Entitlement to service connection for osteoarthritis, to 
include as secondary to a service-connected disability.

8.  Entitlement to service connection for arthritis of the 
left foot, to include as secondary to a service-connected 
disability.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
aggravation of pre-existing bilateral pes planus (claimed as 
fallen arches).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
May 1998 to April 1999.  She also had an unverified period of 
active duty from September 11, 2004 to September 25, 2004.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the 
Department of Veterans (VA) Affairs Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant's claim for service 
connection for pes planus was originally denied in an October 
2001 rating decision.  She appealed that denial and the Board 
subsequently denied service connection for aggravation of 
pre-existing pes planus in October 2002; no appeal was taken 
from that Board denial.  The October 2002 Board decision, 
therefore, represents the last final action on the merits of 
the service connection claim for pes planus/flat feet.  Glynn 
v. Brown, 6 Vet. App. 523 (1994).  The October 2002 Board 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

It is clear from the record that the appellant was never 
notified of the need to submit new and material evidence with 
respect to the flat feet/fallen arches claim, especially in 
light of the fact that the RO never considered the issue in 
terms of a claim to reopen.  The Board, however, is required 
to consider whether the appellant has submitted new and 
material evidence warranting reopening of that claim before 
the Board may consider it on the merits.  38 U.S.C.A. § 5108; 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that when the Board addresses a question not considered by 
the RO, the Board must consider whether the claimant had 
notice of that issue.  Barnett, at 5; see Curry v. Brown, 7 
Vet. App. 59, 66 (1994).  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  No such notice has been provided to the 
veteran in this case.  The matter is REFERRED to the RO for 
appropriate action.

The appellant's claim of entitlement to service connection 
for osteoporosis was denied in a rating decision issued in 
April 2005; notice of the denial was sent to the appellant on 
April 14, 2005.  The appellant's Notice of Disagreement was 
received in June 2005.  The issue of entitlement to service 
connection for osteoporosis was addressed in the Supplemental 
Statement of the Case (SSOC) issued in August 2006.  However, 
while there is reference to a VA Form 9 and the requirements 
for the submission of a substantive appeal in the notice 
letter that accompanied the SSOC, it does not appear that any 
VA Form 9 was enclosed with the August 2006 SSC that 
addressed the denial of service connection for osteoporosis.  
The next communication from the appellant that addressed this 
issue was the January 2007 VA Form 646.  The RO has not 
addressed the procedural discrepancies related to this issue 
and the matter is REFERRED to the RO for appropriate action.

The appellant's claims of entitlement to service connection 
for hypertension and a stomach condition were denied in a 
rating decision issued in February 2005.  The appellant's NOD 
was received in June 2005, and an SOC was issued in August 
2006.  The claims file does not appear to contain any further 
communication from the appellant as to either one of those 
issues.  Because the appellant has apparently not completed 
the procedural steps necessary for an appeal as to either one 
of these service connection issues, the Board has not 
included them in its consideration of the issues on appeal.

The RO issued a rating decision, in August 2006, which 
granted service connection for muscle atrophy secondary to 
the left lower extremity disability.  As such, all benefits 
as to that issue have been awarded, and it is no longer in 
need of appellate review.

During her June 2005 personal hearing at the RO, the 
appellant stated that she did not want to pursue her claim of 
entitlement to an increased evaluation for her left iliac 
crest scar disability.  Therefore, the Board finds that the 
appeal of the left iliac crest scar increased rating claim 
has been withdrawn.  Therefore the issues on appeal are as 
listed on the title page.  38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her VA Form 9 submitted in November 2004, the appellant 
stated that she wanted a Board hearing.  She particularly 
requested a videoconference hearing.  In her June 2005 VA 
Form 9, the appellant stated that she did not want a Board 
hearing.  In order to clarify the appellant's wishes 
concerning a Board hearing, the Board sent her a letter in 
June 2007.  The next month, the appellant responded and 
stated that she wanted to have a videoconference hearing 
before a Veterans Law Judge.  A hearing on appeal must be 
granted when, as in this case, an appellant expresses a 
desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a videoconference Board hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  The RO should 
notify the appellant of the date, time 
and place of such a hearing by letter 
mailed to her current address of record.  
The appellant is advised that if she 
desires to withdraw the hearing request 
prior to the hearing, she may do so in 
writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

